Exhibit10.14e FIFTH AMENDMENT TO LOAN AGREEMENT This FIFTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of October 28, 2015, is entered into among the undersigned in connection with that certain Loan Agreement, dated as of February 4, 2014 (as amended, restated, supplemented or otherwise modified and in effect from time to time, the “Loan Agreement”), by and among Hammerhead Solar, LLC (“Borrower”), the various financial institutions from time to time parties thereto (collectively, the “Lenders”), and Bank of America, N.A., as the administrative agent (the “Administrative Agent”) and as the collateral agent (the “Collateral Agent”).As used in this Amendment, capitalized terms which are not defined herein shall have the meanings ascribed to such terms in the Loan Agreement.
